Citation Nr: 1521381	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-28 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to the retroactive payment of Survivors' and Dependents' Educational Assistance (DEA), under Title 38, Chapter 35 of the United States Code, for the period prior to June 11, 2012.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to October 1966.  The appellant is his spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 administrative decision issued by the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma ("Muskogee Education Center"), which notified the appellant that she was not entitled to Chapter 35 education benefits prior to June 11, 2012.  

The appellant appeared at a hearing before the undersigned at the Los Angeles, California RO in July 2014.  A transcript is in the record.  


FINDINGS OF FACT

1.  A May 2012 rating decision evaluated the Veteran as 100 percent disabled, effective January 13, 2011, and established basic eligibility for DEA benefits, also from January 13, 2011. 

2.  The appellant has submitted evidence other than her own statements that a VA Form 22-5490 for Chapter 35 benefits was mailed on June 22, 2012.  


CONCLUSION OF LAW

The criteria for a commencing date for Chapter 35 DEA benefits of January 13, 2011 have been met.  38 C.F.R. §§ 21.3021(a)(3)(i), 21.3046(a), 21.4131 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable to cases, such as this one, in which the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Furthermore, as this decision will grant all of the benefits sought by the appellant, any failure in the duty to notify or assist would be harmless.  

The record shows that the Veteran was granted a total disability rating in a May 2012 rating decision.  The effective date of the total evaluation was January 13, 2011.  This rating decision also determined that basic eligibility to DEA was established from January 13, 2011.  He was notified of this decision in a May 2012 letter.  

The appellant contends that she is entitled to DEA benefits as of January 13, 2011.  She testified that she prepared a claim for DEA benefits on June 22, 2012 with the help of her representative, and he mailed the claim on that date.  She believes that as the claim was mailed within a year of the rating decision that established basic eligibility, she is entitled to DEA benefits as of the date of eligibility. 

A January 30, 2013 letter from VA to the appellant states that her unspecified application for benefits had been received.  She was notified that due to the great many claims, action on hers may be delayed.  She was also notified that there was no need to contact VA again, as she would be contacted if anything else was needed.  A copy of this letter is in the file on which a handwritten note indicates that the appellant started school in August 2009 and finished in July 2012.  This copy is date stamped as received at the RO on June 11, 2013.  The RO apparently accept this as a claim for DEA benefits.

A July 2013 VA letter initially informed the appellant that she could choose January 13, 2011 as her date of eligibility, May 30, 2012 as her date of eligibility, or any date between those two dates.  However, this same letter informed the appellant that while she could pick those dates, benefits could not actually be paid prior to June 11, 2012.  It explained that regulations prevented paying for training more than one year before the claim for benefits was received, and that the claim had been received on June 11, 2013.  

In August 2013, the appellant returned the reply form that accompanied the July 2013 letter and stated that chooses January 13, 2011 as the beginning date for her DEA benefits.  

The appellant submitted a notice of disagreement with the July 2013 letter that was received in August 2013.  She requested payment of benefits prior to June 11, 2012.  The appellant states that she attached a copy of her initial claim, VA Form 22-5490, that had been submitted in June 2012.  

In a Statement in Support of Claim signed October 2013, an accredited representative from the California Department of Veterans Affairs wrote that he had assisted the appellant in completing the VA Form 22-5490 for Chapter 35 benefits on June 22, 2012.  He certifies that he mailed the form with the U.S. Postal Service from his office to the RO on that same date.  He adds that he unfortunately did not request delivery receipt confirmation.  The Veterans Claims Officer submitted a computer printout from his office that confirms the appellant had visited on June 22, 2012.  

The appellant is eligible for DEA benefits as the spouse of a Veteran with a permanent and total disability rating.  38 C.F.R. § 21.3021(a)(3)(i). 

The commencing date of an original award of educational assistance benefits generally will be the latest of the following dates: (a) the beginning date of eligibility; (b) one year before the date of the claim for DEA benefits; (c) the date certified by the educational institution; or (d) the effective date of the course approval, or one year before the date VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d)(1).

The beginning date of eligibility for a spouse is (a) the effective date of the permanent and total disability rating, (b) the date of notification, or (c) any date between the effective date and date of notification.  38 C.F.R. § 21.3046(a).

The earliest date-stamped communication from the appellant indicating a desire for DEA benefits is the copy of the January 2013 letter that she returned with the dates she attended school.  This is date-stamped as received by the RO on June 11, 2013.  Therefore, if the Board were to rely solely on this date, then the effective date of June 11, 2012 that has been established would be proper.  

However, the United States Court of Appeals for Veterans Claims (Court) has noted the potential applicability of the common law mailbox rule.  Under this rule, if a letter properly directed is proved to have been put in the post office or delivered to the postman, it is presumed from the known course of business that it reached its destination at the regular time, and was received by the person to whom it was addressed.  This is because that in the absence of clear evidence to the contrary, it is presumed that government officials have properly discharged their official duties.  The court stressed that the presumption of receipt was not to be invoked lightly.  It requires proof of mailing apart from an appellant's own self-serving testimony.  Rios v. Mansfield, 21 Vet. App. 481, 482 (2007).  

In Rios a Veterans Claims Officer asserted that he had mailed a document that was not received.  This assertion was supported by two affidavits stating that the document had been mailed, as well as a "registry of sent correspondence" purporting to show that the document in question had been mailed on the date in question.  This was sufficient for the Court to find that the document had been mailed on the purported date and invoke the presumption of receipt.  Finally, the Court determined that the only evidence to rebut the presumption of receipt was the fact that the document was missing, but noted that the failure to uncover an item that is presumed to have been received does not mean it was not received and does not rebut the presumption.  Rios v. Mansfield, 21 Vet. App. 481, 483-484 (2007).  

In the instant case, the appellant has submitted more than her own testimony to show that her claim was mailed on June 22, 2012.  Although there is no record that the RO received the VA Form 22-5490 for Chapter 35 benefits that was purportedly mailed on June 22, 2012, a state Veterans Claims Officer has submitted a statement certifying that he helped the appellant complete the form and that he then mailed it on that date.  He has submitted proof that the appellant was present in his office on that date.  Although these items are not quite as persuasive as the sworn affidavits or the postal log book in Rios, there is one additional item of evidence in the current appeal, and that is the January 2013 VA letter stating that a claim for benefits had been received.  This letter does not identify the benefits being sought, but a review of the record fails to show that either the Veteran or the appellant submitted a claim for any other benefits between June 2012 and January 2013.  Taken as a whole, evidence is sufficient to establish that the appellant mailed her claim for DEA benefits on June 22, 2012.  This creates a presumption that is was received well within one year after the May 2012 rating decision established basic eligibility for DEA benefits, and the mere fact that a copy of her original claim is not contained in the record is not sufficient to rebut this presumption.  Rios v. Mansfield, 21 Vet. App. 481, 484 (2007).

When determining the commencing date for DEA benefits under 38 C.F.R. § 4131(d)(1), the Secretary will consider an eligible person's application for Chapter 35 benefits as having been filed on his or her eligibility date if that date is more than one year before the date of the initial rating decision that established eligibility.  38 C.F.R. § 21.4131(e)(1).  This is provided that the eligible person files their original claim for benefits with VA within one year of the initial rating decision.  38 C.F.R. § 21.4131(e)(2).  

The rating decision that established initial eligibility for DEA benefits is dated May 2012.  The eligibility date established in that decision is January 13, 2011, which is more than one year before the May 2012 rating decision.  The appellant's original claim was mailed on June 22, 2012, which is within one year after the rating decision, and it is presumed to have been received by the RO.  Therefore, her claim is considered to have been filed on January 13, 2011.  As she has repeatedly indicated that she would like benefits paid from that date, the Board finds that the commencing date for her DEA benefits is January 13, 2011.  38 C.F.R. § 21.4131(d) (e). 


ORDER

Entitlement to the retroactive payment of Survivors' and Dependents' Educational Assistance under Title 38, Chapter 35 of the United States Code commencing from January 13, 2011 is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


